Case 1:20-cv-22051-JEM Document 5 Entered on FLSD Docket 05/18/2020 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  Civil Action No. 1:20-cv-22051-JEM

 SISVEL INTERNATIONAL S.A.,
 3G LICENSING S.A., and SISVEL S.p.A.,

                Plaintiffs,

        v.
                                                          JURY TRIAL DEMANDED
 HMD AMERICA, INC.,
 and HMD GLOBAL OY,

                Defendants.


                 PLAINTIFFS CORPORATE DISCLOSURE STATEMENT
             AND CERTIFICATION OF INTERESTED ENTITIES OR PERSONS

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiffs Sisvel International

 S.A., 3G Licensing S.A. and Sisvel S.p.A. (collectively, “Plaintiffs”) certify the following:

        Sisvel International S.A. declares that it is a wholly owned subsidiary of Fineur

 International S.A. No publicly held corporation owns 10% or more of its stock.

        3G Licensing S.A. declares that it is a wholly owned subsidiary of Sisvel International S.A.

 No publicly held corporation owns 10% or more of its stock.

        Sisvel S.p.A. declares that it is a wholly owned subsidiary of Sisvel International S.A. No

 publicly held corporation owns 10% or more of its stock.

        In addition, the undersigned certifies that, other than the named parties and Plaintiffs, the

 following listed entity (i) has a financial interest in the subject matter in controversy or in a party

 to the proceeding, or (ii) has a non-financial interest in that subject matter or in a party that could

 be substantially affected by the outcome of this proceeding:



                                                   1
Case 1:20-cv-22051-JEM Document 5 Entered on FLSD Docket 05/18/2020 Page 2 of 2



             Fineur International S.A.


 Dated: May 18, 2020                      /s/ Jorge Espinosa
                                          Jorge Espinosa, Esq.
                                          Florida Bar No: 779032
                                          jorge.espinosa@gray-robinson.com
                                          Francesca Russo, Esq.
                                          Florida Bar No.:174912
                                          francesca.russo@gray-robinson.com
                                          Robert R. Jimenez, Esq.
                                          Florida Bar No.: 72020
                                          Robert.jimenez@gray-robinson.com
                                          GRAY | ROBINSON, P.A.
                                          333 S.E. 2nd Ave., Suite 300
                                          Miami, FL 33131
                                          Tel: 305-416-6880
                                          Fax: 305-416-6887

                                          Attorneys for Plaintiffs
                                          SISVEL INTERNATIONAL S.A.,
                                          3G LICENSING S.A., and SISVEL S.p.A.




                                             2
